Execution Version


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




SUPPLY AGREEMENT
This SUPPLY AGREEMENT (this "Agreement") is made and entered into as of October
5, 2015 ("Effective Date"), by and between CANTEX Pharmaceuticals, Inc. formerly
known as PARINGENIX, INC., a Delaware corporation ("Cantex") and SCIENTIFIC
PROTEIN LABORATORIES LLC, a Delaware limited liability company ("SPL").
RECITALS
WHEREAS, Cantex is the inventor and owner of certain proprietary technology
relating to "ODSH" (as defined herein) which Cantex is using in the development
of innovative therapeutic products to enhance the anticancer effects of existing
chemotherapy and radiation therapy while reducing the toxicity of those
therapies.
WHEREAS, the Parties entered into a certain Supply Agreement for the production
of ODSH dated August 3, 2011 ("Prior Agreement") pursuant to which SPL agreed to
manufacture and supply to Cantex an agreed quantity of ODSH in accordance with
the terms of the Prior Agreement.
WHEREAS, the Parties desire to terminate the Prior Agreement and enter into this
Agreement pursuant to which SPL shall procure, qualify, manufacture and sell API
(as defined below) to Cantex for the production of Products in accordance with
the terms hereof, but the Parties acknowledge that SPL created Intellectual
Property for and on behalf of Cantex under the Prior Agreement which is included
in Cantex Intellectual Property in accordance with the terms of such Prior
Agreement and as described in Article VII of this Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Capitalized words and phrases used in this Agreement shall have the following
meanings:
1.1    "Act" means the United States Food, Drug and Cosmetic Act, as amended
from time to time, and the regulations promulgated thereunder.
1.2    "Affiliate" means, with reference to a specified Person, a Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. For
purposes of this paragraph, "control" shall be presumed to exist if one of the
following conditions is met: (a) in the case of corporate entities, direct or
indirect ownership of at least 50% of the stock or shares having the right to
vote for the election of directors, and (b) in the case of non-corporate
entities, direct or indirect ownership of at least






ATL 20824158v1



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




50% of the equity interest with the power to direct the management and policies
of such non-corporate entities.
1.3    "API" (also referred to interchangeably in this agreement as
"O-Desulfated Heparin" and/or "ODSH") shall mean both [*], the active
pharmaceutical ingredient for the Product. The API will start from Heparin and
shall conform to the API Specifications.
1.1    "API Purchase Price" shall have the meaning set forth in Section 2.2.
1.2    "API Specifications" means the specifications set forth on Exhibit A
attached hereto.
1.3    "Arbitrator" shall mean, as the case may be, the independent accounting
firm described in Section 2.4, the expert described in Section 2.3 (Facility
Expansion) or the person described in Section 12.3(b).
1.4    "cGMPs" means current good manufacturing practice and standards as
provided for (and as amended from time to time) in the European Community
Directive 91/356/EEC (principles and guidelines of good manufacturing practice
for medicinal Products) and in the Current Good Manufacturing Practice
Regulations of the U.S. Code of Federal Regulations Title 21 (21 C.F.R. §§ 210
and 211) in relation to the production of pharmaceutical intermediates and
active pharmaceutical ingredients, as interpreted by the ICH Harmonized
Tripartite Guideline, Good Manufacturing Practice, Guide for Active
Pharmaceutical Ingredients, Q7a and subject to any arrangements, additions or
clarifications, and respective roles and responsibilities, agreed from time to
time between the Parties as set forth in the Quality Agreement.
1.5     "Cantex Intellectual Property" means collectively all Cantex
Intellectual Property Rights in existence on the date hereof and as described in
Article VII of this Agreement.
1.6    "Certificate of Analysis" has the meaning set forth in Section 2.7(a).
1.7    "Change of Control" shall mean (a) a merger, consolidation, stock sale or
similar transaction with respect to a Party in which the stockholder or limited
liability company members of such Party immediately prior to such transaction
would own, in the aggregate, less than 50% of the total combined voting power of
all classes of stock or membership interests of the Party normally entitled to
vote for the election of directors, managers or other governing body of the
Party, or (b) the sale by such Party of all or substantially all of the assets
of such Party in one transaction or in a series of related transactions; or
(c) other transactions the intent of which is to sell all or substantially all
of the assets or business of such Party.
1.8    "Claim" has the meaning set forth in Section 10.3.
1.9    "Commercially Reasonable Efforts" shall mean, with respect to each Party,
efforts and commitment of resources in accordance with such Party's reasonable
business, legal, medical, and scientific judgment that are consistent with the
efforts and resources that such Party uses for other products owned by it or to
which it has exclusive rights, that are of similar market


2



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




potential and at a similar stage in their life cycle, taking into account the
competitiveness of the marketplace, the regulatory structure involved, the
profitability of the applicable products and other relevant factors, including
technical, legal, scientific, medical, sales performance, and/or marketing
factors, including the good faith performance of any associated commitments
under this Agreement.
1.10    "Competitive Product" has the meaning set forth in Section 2.10 below.
1.11    "Confidentiality Agreement" has the meaning set forth in Section 8.2.
1.12    "Confidential Information" shall mean "Confidential Information" as
defined in the Confidentiality Agreement.
1.13    "Conforming API" has the meaning set forth in Section 4.6.
1.14    "Dispute" has the meaning set forth in Section 12.3(a).
1.15    "Dispute Notice" has the meaning set forth in Section 12.3(a).
1.16    "Ex-Works" means "Ex-works" as that term is defined in INCOTERMS 2010.
1.17    "Facility Expansion" shall have the meaning set forth in Section 2.3.
1.18    "Facility Ready Date" has the meaning set forth in Section 2.2.
1.19    "FDA" means the U.S. Food and Drug Administration, or any successor
entity thereto.
1.20    "Event of Force Majeure" has the meaning set forth in Section 12.1.
1.21    "Governmental Authority" means any federal, state, local, municipal,
foreign or other governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official or entity and
any court or other tribunal, including an arbitral tribunal), any multi-national
organization or body, or any similar body exercising, or entitled to exercise,
any administrative, executive, judicial, legislative, police, regulatory or
taxing power of any nature.
1.22    "Heparin" means the active pharmaceutical ingredient Heparin Sodium, USP
produced by SPL and produced only from raw materials sourced and originating
within North America.
1.23    "Indemnitee" has the meaning set forth in Section 10.3.
1.24    "Indemnitor" has the meaning set forth in Section 10.3.
1.25    "Intellectual Property Rights" means all intellectual property rights
including without limitation, all patents, patent applications, supplementary
protection certificates, petty


3



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




patents, utility models, trademarks, database rights, rights in designs,
copyrights and topography rights (whether or not any of these rights are
registered, and including applications and the right to apply for registration
of any such rights), formulas, formulations, specifications, production methods,
analytical methods and all inventions, know-how, trade secrets, techniques and
confidential information and other proprietary knowledge and information, and
all rights and forms of protection of a similar nature or having equivalent or
similar effect to any of these which may subsist anywhere in the world, in each
case for their full term, and together with any improvements thereto or
derivatives therefrom and all renewals or extensions.
1.26    "Judgment" means any award, decision, injunction, judgment, order,
ruling, subpoena, or verdict of any court, arbitral tribunal, administrative
agency or other Governmental Authority having jurisdiction over a Party.
1.27    "Law" means any applicable federal, state, local, municipal, foreign,
international, multinational or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute or treaty.
1.28    “Not Pursuing” has the meaning set forth in Section 11.2(a)(iii)
1.29    "Parties" or "Party" means Cantex and/or SPL collectively or
individually as the case may be.
1.30    "Permit" has the meaning set forth in Section 6.1.
1.31    "Person" means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, Governmental
Authority or other entity.
1.32    "Preliminary Period" has the meaning set forth in Section 2.2.
1.33    "Price Negotiation Period" has the meaning set forth in Section 2.4.
1.34    "Product" shall mean any proprietary drug candidate which has been or
may be developed for any specified human or veterinary indication by Cantex
which uses any form of [*] active pharmaceutical ingredient.
1.35    "Quality Agreement" has the meaning set forth in Section 4.1.
1.36    "Raw Material Costs" means the actual out of pocket costs incurred by
SPL in acquiring and transporting the raw materials necessary to produce to the
API.
1.37    "Regulatory Approval" means the approvals or authorizations of the FDA
or any other regulatory authorities necessary for the marketing and sale of a
Product in the Territory.
1.38    "Regulatory Authority" means the FDA, or any Governmental Authority that
performs a function for a political subdivision similar to the function
performed by the FDA for the United States with regard to the approval,
licensing, registration or authorization to test,


4



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




manufacture, promote, market, distribute, use, store, import, transport or sell
Products in a defined territory or political subdivision(s).
1.39    "Regulatory Requirements" means (a) any and all permits, licenses,
filings and certifications required by the FDA or other Regulatory Authorities,
and compliance with the cGMPs of the FDA or other Regulatory Authorities,
applicable to any manufacturing or processing activities under this Agreement
and (b) any Laws, rules, guidelines, regulations, and standards of any
Governmental Authority, whether within or outside the United States (including
the Environmental Protection Agency (EPA), the Occupational Safety and Health
Administration (OSHA), the Drug Enforcement Administration (DEA) and state and
local authorities), that apply to any manufacturing or processing activities
under this Agreement.
1.40    "Representative" means, with respect to a particular Person, any
director, manager, officer, employee, agent, consultant, legal counsel,
accountants and financial advisors.
1.41    "SEC" means United States Securities and Exchange Commission.
1.42     "SPL Intellectual Property" means collectively all SPL Intellectual
Property Rights in existence on the date hereof and as described in Article VII
of this Agreement.
1.43    "SPL's Waunakee Facility" means SPL's Waunakee Facility located at
700 E. Main Street Waunakee, WI 53597.
1.44    "Term" has the meaning set forth in Section 11.1.
1.45    "Territory" means the world.
1.46    "Third Party" means any Person other than the Parties and their
respective Representatives and Affiliates.
1.47    "Transfer Taxes" has the meaning set forth in Section 3.2.
1.48    "Two-Year Period" has the meaning set forth in Section 2.4.
ARTICLE II
SUPPLY, PURCHASE ORDER AND DELIVERY
2.1    Supply of Products. During the Term and subject to the terms and
conditions hereof, SPL shall manufacture and sell the API to Cantex, and Cantex
shall purchase the API produced by SPL at a rate estimated to be [*] per year at
SPL's current small scale facility for manufacturing API. Following the Facility
Expansion, the amount of API to be purchased shall be determined in good faith
by the Parties. Except as expressly provided herein, SPL shall be the exclusive
supplier of the API. All such API shall be sold to Cantex free and clear of all
liens and security interests.
2.2    Purchase Price for the Preliminary Period. The purchase price for the API
(the "API Purchase Price") during the [*] of the Preliminary Period of the Term
(as defined in Article


5



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




11 below) of this Agreement will be U.S. [*], Ex-Works at SPL's Waunakee
facility. The "Preliminary Period" shall mean the period commencing on the date
hereof and ending on the date the Facility Expansion receives all necessary
regulatory approvals with respect to the supply of the API and is ready for
commencement of production ("Facility Ready Date"). If the Preliminary Period
extends [*], the Parties will negotiate in good faith the API Purchase Price for
the remaining Preliminary Period in accordance with the same procedures set
forth in Section 2.4 below. Thus, SPL is committing to the API Purchase Price
for [*], but acknowledges that Cantex is only making a [*] purchase commitment
at this time.
2.3    Negotiation of Facility Expansion. The Parties recognize that by the end
of [*], Cantex's requirements for API may exceed SPL's current capacity to
manufacture and supply API. At any time, Cantex may request that SPL increase
its capacity to manufacture and supply API to Cantex to a commercially
reasonable capacity given likely demand for the Product, keeping in mind that it
will likely take no less than [*] to build and qualify such new facility. Upon
such a request, the Parties shall enter into a negotiation in good faith to
discuss the terms and conditions for such an expansion (a "Facility Expansion").
In addition, the Parties will negotiate in good faith such other matters as are
commercially reasonable in connection with the Facility Expansion. Subject to
reaching a mutual agreement, the Parties may enter into a Facility Expansion
agreement detailing the manner in which SPL shall increase its API manufacturing
capacity and supply such API to Cantex. Cantex may elect to undertake the
Facility Expansion if Cantex has reasonably concluded that FDA Approval is
likely to be forthcoming in the reasonably foreseeable future. In such event,
the Parties will discuss in good faith the scope of the Facility Expansion, its
design, the requisite capital equipment and similar items necessary to complete
a Facility Expansion, including a budget and reasonable "take or pay"
arrangement with respect to API that is producible from such Facility Expansion.
Cantex may require SPL to pay for the Facility Expansion once FDA Approval of a
Product is received, provided that the volume of API to be purchased from the
Facility Expansion is an amount reasonably sufficient to allow SPL to amortize
the costs of the Facility Expansion over a reasonable period. If Cantex requests
that SPL pay for the Facility Expansion before FDA Approval is received, SPL
shall have the right to refuse to pay for the Facility Expansion and in such
case, Cantex may terminate this Agreement as its sole recourse; provided,
however, that neither Party shall be prohibited from pursuing available remedies
at law or equity in connection with the other Party's breach of any other
provision of this Agreement. In the event Cantex determines to undertake a
Facility Expansion and the Parties are unable to reach agreement on all terms of
the Facility Expansion, the Parties will submit the open issues to binding
arbitration in accordance with this Section 2.3 and Section 12.3. SPL may not
refuse to undertake a Facility Expansion if Cantex is funding the Facility
Expansion or if Facility Expansion is to be undertaken after FDA Approval is
received. The Facility Expansion shall not exceed in size and scope the facility
required to produce the reasonably expected requirements of API for the [*]
period following the completion of the Facility Expansion, except by mutual
agreement of the Parties.
The "Arbitrator," under this Section 2.3 shall be a party with expertise in the
construction of facilities for the production of biologic pharmaceutical
products. The Arbitrator for the Facility Expansion will not determine API
Purchase Price for the period following the Facility Expansion.


6



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




2.4    Commercial Pricing and Quantity. For the period of the Term following the
Preliminary Period, the API Purchase Price shall be determined and subject to
adjustment in accordance with this Section 2.4.
(a)    At least four (4) months prior to the date the Parties agree that
commercial scale production will begin from the Facility Expansion, and,
thereafter, at least four (4) months prior to the expiration of the [*] period
following the date on which the API Purchase Price is agreed with respect to the
Facility Ready Date and on a biennial basis thereafter during the remainder of
the Term (in each case the "Price Negotiation Period"), the Parties shall
discuss changes to the API Purchase Price and shall reach agreement in good
faith on a revised API Purchase Price for the succeeding [*] period (the "[*]
Period"). The negotiation of the API Purchase Price shall be based on factors
such as market conditions with respect to the supply chain and taking into
account the increased volumes and efficiencies made available by the Facility
Expansion as well as the Party who has funded the Facility Expansion, the
amortization and depreciation of the Facility Expansion, other capital
expenditures and costs needed to commission start-up and operate the facility.
(b)    During the first two (2) months of the Price Negotiation Period, either
of the Parties may request that the Chief Executive Officers of each of the
Parties participate in the negotiation process. During the Price Negotiation
Period, the Parties will negotiate in good faith a commercially reasonable API
Purchase Price for the succeeding [*] Period. During the Term of this Agreement,
the commercially reasonable API Purchase Price will not exceed the API Purchase
Price for the Preliminary Period in the absence of a catastrophic disruption to
the heparin market, and then only during the period that Raw Material costs are
elevated by such catastrophic disruption.
(c)    During the last two (2) months of the Price Negotiation Period, in the
event the Parties have not reached agreement on the API Purchase Price, either
Party may request arbitration for the API Purchase Price for the succeeding [*]
Period by providing written notice of arbitration to the other Party. Within ten
(10) days of receipt of such notice the Parties shall appoint as Arbitrator an
independent accounting firm of regional or national stature who shall make the
determination of the API Purchase Price for the succeeding [*] Period pursuant
to the procedure set forth below. The Arbitrator shall be a firm that has not
provided any services to either Party or their Affiliates for at least a
three-year period prior to the arbitration. Such Arbitrator shall as a condition
of being appointed arbitrator execute and deliver such commercially reasonable
nondisclosure agreements as may be required by the Parties. In the event the
Parties are unable to agree upon such Arbitrator, the Arbitrator will be
appointed by the Chief Judge of Federal District Court of the Western District
of Wisconsin. Each of the Parties shall submit in writing to the Arbitrator such
Party's final and best API Purchase Price for the [*] Period, and the Arbitrator
may select in its determination an API Purchase Price that is not less than the
API Purchase Price submitted by Cantex, nor more than the API Purchase Price
submitted by SPL. Each of the Parties shall also submit in writing to the
Arbitrator, the rationale of such Party for API Purchase Price it proposes, as
well as data and other information as the Arbitrator may request. SPL may
provide costing information to the Arbitrator, but such information shall be
kept in confidence, and shall not be provided to Cantex. The Arbitrator shall
make such determination as expeditiously as


7



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




possible, and such determination shall be final and binding upon the Parties for
the succeeding [*] Period. SPL may not withhold deliveries of API during the
Price Negotiation Period, and Cantex will timely pay to SPL an amount equal to
the price that had been in effect for the prior [*] Period in the event the
arbitration process runs into the next succeeding [*] Period. If the final
determination is received after the commencement of the [*] Period, the amount
to be paid shall be "trued up" if necessary, and an immediate payment shall be
made from Cantex to SPL if the API Purchase Price is higher than that paid to
date by Cantex; or a credit shall be provided to Cantex from SPL in the event
the API Purchase Price has been higher than the new API Purchase Price during
the succeeding [*] Period.
(d)    In determining the API Purchase Price for each succeeding [*] Period, the
Parties shall take into account changes in market conditions, Raw Material
Costs, manufacturing efficiencies, the amortization and depreciation of Facility
Expansion Costs paid by SPL, other capital expenditures needed by SPL in
connection with the Facility Expansion and profit margin percentages during the
Preliminary Period. Thus, by way of example, if SPL funds some or all of the
Facility Expansion, the API Purchase Price may be higher than if it does not
fund any of the Facility Expansion and if Cantex funds the Facility Expansion,
the API Purchase Price may be lower. Changes in Raw Material Costs shall not be
taken into consideration unless Raw Material Costs are plus or minus [*] of Raw
Material Costs as of the date of this Agreement absent a catastrophic disruption
to the heparin market as described above. For purposes of determining "Raw
Material Costs," SPL shall detail the Raw Material Costs for producing the API
as of the date of the Agreement in auditable form. In the event there is a
change in the Raw Material Costs above or below the benchmark as of the date of
the Agreement, SPL shall notify Cantex of such change, and will allow audit of
such benchmark and change by Cantex's independent firm of certified public
accountants, who shall not provide any information to Cantex other than the
percentage by which Raw Material Costs are above or below the benchmark. Any
determination dispute will be subject to arbitration in accordance with
Section 2.4.
2.5    Purchase Orders and Acceptance.
(a)    Purchase Orders. Immediately after the execution of this Agreement,
Cantex shall issue a purchase order for [*] of API satisfying Cantex's purchase
obligations for the first twelve (12) months of the Term, [*] of which is to be
delivered in 2015.]. For the remainder of the Preliminary Period Cantex shall
have the right, but not the obligation to issue purchase orders for API up to a
maximum of [*] per year. [*] Three (3) months prior to the end of each year of
this Agreement, Cantex shall provide SPL with a notice for the subsequent year
of the Term that it intends to purchase up to a maximum of [*] per year of API
from SPL (or such additional maximum amount following the Facility Expansion) by
issuing a binding purchase order to SPL.
(b)    Acceptance. SPL agrees to fulfill the purchase orders submitted by Cantex
in accordance with Section 2.5(a) above. SPL shall provide Cantex with a written
acknowledgement of its receipt of each Cantex purchase order together with the
date on which production of the API will commence (which shall be no later than
ten (10) days from the date of receipt of the purchase order).


8



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




2.6    Delivery. All delivery and transit arrangements for the API shall be
Ex-Works SPL's Waunakee Facility to the location as stated in the purchase order
and within five (5) business days of the delivery date specified in the purchase
order. Such delivery date will be a reasonable date following the receipt of the
purchase order in order to allow SPL adequate time to manufacture the API.
Shipping shall be conducted in accordance with those controlled environment and
other shipping conditions as are reasonably specified by Cantex in the purchase
orders or otherwise in writing. SPL shall invoice Cantex for any actual
reasonable out-of-pocket shipping costs (including insurance costs) paid by SPL
pursuant to the foregoing arrangement as a separate line item on the invoice, to
the extent such costs are not already taken into account. Title to the API shall
pass to Cantex upon delivery to the carrier at SPL's Waunakee Facility. SPL
agrees that Cantex may specify that the delivered API be stored in a SPL
cGMP-qualified storage facility, the cost of which storage shall be mutually
agreed between the Parties and paid by Cantex. For the sake of clarity, title to
the stored API shall pass to Cantex when the instructions are received by SPL to
store the product; it will also be invoiced at that time. With respect to the
delivery of each batch of API, Cantex may elect to have SPL store such batch
until such time that Cantex elects to take delivery or otherwise notifies SPL in
writing to deliver such API to a party designated by Cantex. With respect to the
storage of API, Cantex and SPL shall mutually agree on a fee for such storage
and SPL shall store the API in accordance with Cantex's storage guidelines and
other customary terms associated with the storage of third party-owned products.
2.7    Documentation.
(a)    Certificates. Each shipment of API shall be accompanied by a "Certificate
of Analysis" confirming that API delivered is Conforming API pursuant to
Section 4.1.
(b)    Shipping Documentation. Each shipment of API shall be accompanied by
commercially appropriate shipping documentation (including bills of lading),
which shall, subject to the provisions of the Quality Agreement, (i) identify
the shipment and batch numbers comprised in the shipment, (ii) state any
purchase order number for the shipment that has been provided by Cantex, and
(iii) show the destination where such shipment is being sent.
2.8    Exclusivity. SPL acknowledges and agrees that the production of the API
involves SPL's access to and use of confidential and proprietary Cantex
Intellectual Property [*]. Accordingly, SPL agrees as follows:
(a)    throughout the Term, SPL and its Affiliates shall not directly or
indirectly in the Territory engage in the development, manufacture,
commercialization, sale or distribution (or assist in the development,
manufacture, commercialization, sale or distribution) of a Competitive Product
whether for itself or for any Affiliate or Third Party other than Cantex;
(b)    following the expiration or termination of this Agreement, SPL and its
Affiliates shall not and are perpetually excluded from directly or indirectly in
the Territory engaging in the development, manufacture, commercialization, sale
or distribution (or assist in the development, manufacture, commercialization,
sale or distribution) of a Competitive Product that contains or makes use of any
Cantex Intellectual Property (including any Cantex Confidential Information)
whether for itself or for any Affiliate or Third Party; and


9



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(c)    following expiration or termination of this Agreement, and for the
Applicable Period (as defined below), SPL and its Affiliates shall not directly
or indirectly in the Territory engage in the development, manufacture,
commercialization, sale or distribution (or assist in the development,
manufacture, commercialization, sale or distribution) of any active
pharmaceutical ingredient or product containing [*] and which do not make use of
Cantex Intellectual Property or Cantex Confidential Information for itself or
any Third Party.
(d)    The "Applicable Period" shall have the following meaning:
(i)    [*] following the expiration of the Term of this Agreement in accordance
with Section 11.1;
(ii)    the longer of [a] the remaining unexpired Term of this Agreement plus
[*] or [b] [*] from the date of termination, in the event Cantex terminates this
Agreement under Section 11.2(b)(i) or Section 11.2(c);
(iii)    [*] from the date of termination, in the event Cantex terminates this
Agreement as a result of an Event of Force Majeure affecting the ability of SPL
to perform this Agreement (in which the case the exclusivity requirement in
Section 2.9 shall not apply); provided, however, in the event SPL [a] cures the
Event of Force Majeure within [*] of the date of such termination and [b] can
demonstrate to Cantex's reasonable satisfaction that SPL is capable of supplying
at least [*] of Cantex's requirements, then the Agreement shall be deemed to
continue (provided however, that the exclusivity requirement in Section 2.9
shall be suspended with respect to any reasonable supply agreement or
arrangement Cantex may have in effect due to the Event of Force Majeure causing
the termination) and the exclusivity provisions of this Section 2.8 shall
continue to apply for the remaining Term of this Agreement and beyond pursuant
to the various provisions of this Section 2.8;
(iv)    [*] if the Agreement terminates for failure to obtain FDA approval or
abandonment in accordance with the provisions of Section 11.2(a)(iii);
(v)    [*] from the date of the material breach in the event SPL terminates this
Agreement upon a material breach by Cantex, as set forth in Section 11.2(a),
subject to the cure rights described in Section 11.2(a)(i) in which case, upon a
timely cure by Cantex, the Agreement shall be deemed to continue and the
exclusivity provisions of this Section 2.8 shall continue to apply for the
remaining Term of this Agreement and beyond pursuant to the various provisions
of this Section 2.8;
(vi)    [*] in the event SPL terminates this Agreement upon the insolvency of
Cantex as set forth in Section 11.2(c);
(vii)    [*] in the event Cantex terminates the Agreement upon SPL's
determination not to pay for a Facility Expansion prior to FDA approval as
described in Section 2.3.
(viii)    [*] in the event SPL terminates this Agreement as a result of an Event
of Force Majeure affecting the ability of Cantex to perform its obligations
under this


10



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




Agreement; provided, however, if Cantex cures the Event of Force Majeure within
[*] of the effective date of SPL's termination, Cantex may request that SPL
continue as the exclusive supplier in which case, the Agreement shall be deemed
to continue and the exclusivity provisions of this Section 2.8 shall continue to
apply for the remaining Term of this Agreement and beyond pursuant to the
various provisions of this Section 2.8;
2.9    [*].
2.10    Competitive Product. For purposes of this Agreement, the term
"Competitive Product" means any active pharmaceutical ingredient or product
(i) [*] or (ii) [*].


ARTICLE III
PAYMENT
3.1    Payment Terms. Payment of all amounts shall be in U.S. Dollars, by a
Cantex company check or wire transfer of immediately available funds to the
financial institution, account number and account party's name designated in
writing by SPL as the place of payment. SPL shall invoice Cantex against the
deliveries of API ordered in connection with the purchase orders submitted in
accordance with Section 2.5. Except as otherwise permitted herein, Cantex shall
pay SPL within thirty (30) days of the date on which Cantex receives the
invoice, which invoice shall not be issued earlier than upon the delivery date
of the API to Cantex; notwithstanding the foregoing, if SPL stores API for
Cantex, the delivery date will be deemed to be the date SPL places such API in
storage. In the event SPL invoices remain unpaid after thirty (30) days from the
date of Cantex's receipt of the invoice, other than for reasons of an invoice
that is being disputed by Cantex in good faith and in writing (and only as to
such portion of an invoice that is in dispute), then the amount outstanding
under that invoice shall bear interest at a rate per annum equal to the highest
rate permitted under New York law.
3.2    Taxes. Cantex shall be responsible for paying all federal, state and
local sales, use, consumption, value added or excise taxes, custom charges,
tariffs, duties and other similar assessments and taxes which may be imposed by
any Governmental Authority upon SPL (other than income taxes) as a purchaser of
the API on an Ex Works basis ("Transfer Taxes") in connection with this
Agreement.
ARTICLE IV
QUALITY OF PRODUCTS
4.1    Quality Agreement. The Parties agree to execute, simultaneously with this
Agreement, an agreement which shall specify the roles and responsibilities of
Cantex and SPL with respect to testing, storage, release, cGMP, regulatory and
other quality assurance requirements relating to the manufacture, supply and
shipment of API by SPL under this Agreement (the "Quality Agreement") which
shall be attached hereto as Exhibit B.
4.2    Qualification of Sources. All procurement of raw materials for the
manufacture of the API supplied hereunder shall comply in all material respects
with the Quality Agreement.


11



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




SPL shall comply with all Regulatory Requirements pertaining to procurement of
raw materials for the API, including any testing or documentation required.
4.3    Storage and Use of API. SPL shall ensure that the storage of all API is
in accordance with the Quality Agreement and Regulatory Requirements. Cantex
shall be responsible for storage of the API which has been shipped to Cantex
pursuant to Article II, but may request that SPL provide proper storage for
delivered shipments at SPL qualified facilities (at Cantex's expense) until such
time that Cantex requires use of the API. Cantex will be responsible for any
shelf life issues with respect to stored API.
4.4    API Testing and Release. SPL shall perform in-process and product release
testing and manage sub-contracting testing lab, review and release of the API,
and issue a Certificate of Analysis for the API in accordance with
Section 2.7(a) and in accordance with the Quality Agreement.
4.5    Approval of Subcontracting. Except as contemplated by this Agreement, SPL
shall not have the right to subcontract, sublicense or otherwise delegate all or
any portion of its obligations under this Agreement without Cantex's prior
written consent, which shall not be unreasonably withheld; provided, however,
that SPL may subcontract testing and analytical services only to (a) its
Affiliates located in North America and (b)  Third Parties located in North
America, in each case without the consent of, but with prior notice to Cantex
and provided further that such Affiliates have agreed in writing to Cantex to be
bound by the exclusivity and confidentiality requirements set forth in this
Agreement and Third Parties have agreed to be bound by the confidentiality and
intellectual property ownership requirements of this Agreement. To the extent
that use of a subcontractor is permitted under this Section 4.5, SPL shall
(i) fully qualify each such subcontractor and (ii) ensure that all such approved
subcontractors comply with the provisions of this Agreement to the extent
applicable thereto. Notwithstanding SPL's use of a subcontractor, subject to the
limitations on liability set forth in this Agreement, SPL shall remain primarily
responsible and liable to Cantex with respect to each subcontractor's breach of
its confidentiality obligations concerning Cantex Confidential Information or
failure to perform its obligations in a manner consistent with the terms of this
Agreement.
4.6    Product Warranty. SPL represents and warrants to Cantex that all API
manufactured hereunder will be manufactured, labeled, packaged, stored, tested,
documented, released and shipped in accordance with the API Specifications,
SPL's responsibilities under the Quality Agreement, applicable Regulatory
Requirements, this Agreement and all applicable Laws. Such API meeting the
requirements of the preceding sentence shall be deemed "Conforming API".
4.7    Non-Conforming API.
(a)    Cantex shall have the right at any time following delivery of the API to
test the API and determine whether the API is Conforming API. During shipment
and following receipt of the API by Cantex, Cantex shall cause the API to be
properly maintained and stored. If, Cantex learns that any API delivered under
this Agreement are not Conforming API by reason of non-compliance with the API
Specifications, Quality Agreement or the Regulatory Requirements, then


12



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




Cantex shall notify SPL in writing of such discovered defect promptly after such
noncompliance is confirmed. Cantex shall notify SPL of such nonconformance
within a reasonable time after such API is delivered to Cantex.
(b)    If Cantex notifies SPL that the API received are not Conforming API, then
SPL shall be offered a reasonable opportunity to examine the evidence purporting
to show why such API are or were non-Conforming API and to inspect or test such
API. In the event of any dispute as to whether any API are or were
non-Conforming API, and rightfully rejected by Cantex pursuant to the above
provisions relating thereto, the matter shall be referred to an independent
testing organization mutually acceptable to the Parties to resolve the dispute.
The fees and expenses of such organization shall be paid by the Party in error.
4.8    Rights and Remedies for Delivery of Non-Conforming API. With respect to
any API that are non-Conforming API, as agreed by the Parties or determined by
an independent testing organization pursuant to Section 4.7(b), SPL shall, at
Cantex's option, (a) replace the non-Conforming API at SPL's sole cost and
expense or (b) provide a credit to Cantex with respect to such non-Conforming
API. In the event Cantex purchases replacement API from another party (which
shall not constitute a breach of Cantex's exclusivity obligations under Section
2.9), in addition to refunding the cost of the API charged by SPL, SPL shall be
responsible for paying to Cantex the reasonable costs of cover (i.e., the
difference between the price of the API charged to Cantex by SPL for the
non-Conforming API and the reasonable price for the replacement API). Following
replacement, reimbursement in full (including such reasonable costs of cover)
with respect to the non-Conforming API, the non-Conforming API shall be owned by
and available to SPL for pick-up at SPL's expense. SPL shall destroy all
non-Conforming API and shall not use such non-Conforming API for any commercial
purpose. Cantex shall have the right to retain or dispose of any non-Conforming
API that is not collected by SPL within thirty (30) days of the determination
that the API is non-Conforming API.
ARTICLE V
RECORDS
5.1    Records Retention. With respect to the API, SPL shall generate and
maintain complete and accurate records (including files, certificates and
authorizations) necessary to evidence compliance with this Agreement, the
Quality Agreement, applicable Laws, Regulatory Requirements and other
requirements of applicable Governmental Authorities, including, where necessary,
available sourcing data, development reports, batch records, quality control and
laboratory testing, and any other data reasonably associated with ascertaining
the quality and origin thereof. All such records, and all samples required to be
maintained under this Agreement, shall be securely maintained for a period of
not less than seven (7) years from the date of release of each shipment of API
in accordance with the provisions of the Quality Agreement and Regulatory
Requirements.
5.2    Availability. Upon the reasonable request of Cantex , SPL shall make
relevant documents available to Cantex for inspection on site, including, but
not limited to the batch records.


13



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




All such documents and records shall be considered "Confidential Information"
subject to the Confidentiality Agreement in effect between the Parties.
ARTICLE VI
REGULATORY MATTERS
6.1    Permits. SPL shall obtain and maintain in good order, at its sole cost
and expense, such governmental registrations, permits and licenses as are
required by Governmental Authorities and Regulatory Requirements in order for
SPL to perform all of its obligations under this Agreement (including any
registrations granted by the FDA and any comparable registrations and/or
licenses granted by any other Regulatory Authority) (each, a "Permit"), for so
long and insofar as is necessary to permit SPL to perform any activity
contemplated hereunder.
6.2    Compliance with cGMPs; Monitoring of Records. Throughout the Term, SPL
shall ensure that the manufacturing of the API and the performance of SPL's
services hereunder comply with cGMPs, as applicable, including through the
establishment and implementation of such operating procedures and the training
of personnel as are required to assure such compliance. Throughout the Term and
for so long thereafter as is reasonably necessary, SPL also shall monitor and
maintain appropriate records with respect to its compliance with cGMPs with
respect to the Product and permit Cantex access to such records in accordance
with Section 5.2 above with respect to the Product.
6.3    Regulatory Communications and Correspondence. Each Party shall promptly
notify the other Party of all such Party's communications from and to the FDA or
other Regulatory Authorities which may impact or change the manufacturing or
processing activities performed by SPL hereunder, or affect the ability of SPL
to comply with its obligations under this Agreement. In all cases involving
changes to the manner in which the API is manufactured or processed, the terms
set forth herein and in the Quality Agreement shall apply with respect to any
required modification to the manufacturing process.
ARTICLE VII
INTELLECTUAL PROPERTY RIGHTS
7.1    SPL IP. SPL has decades of experience in the development, testing and
production of heparin and its derivatives. All Intellectual Property Rights
developed by or on behalf of SPL and related to the procurement of the
appropriate raw material, the formulas, formulations, specifications, production
methods and analytical methods for heparin and its derivatives (excluding ODSH,
the API and Products and not including those constituting improvements to or
derivatives of Cantex Intellectual Property) are proprietary to SPL and are SPL
Intellectual Property. All improvements to SPL Intellectual Property belong to
SPL.
7.2    Cantex IP. All Intellectual Property Rights including the formulas,
formulations, specifications, production methods and analytical methods for the
API and Products which have been developed by, or on behalf of, Cantex and its
predecessor comprise Cantex Intellectual Property and are owned by Cantex.
Cantex Intellectual Property also includes the [*] analytical method for use
with the API and Products and the specification for [*] by which the lots of
Heparin


14



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




are selected to produce the API and Products. All improvements to or derivatives
of the API and the Product formulas, formulations, specifications, production
methods analytical methods or other Cantex Intellectual Property (but not
including those constituting improvements to or derivatives of SPL Intellectual
Property), are proprietary to Cantex and are Cantex Intellectual Property, and
to the extent that SPL has participated in the development of such improvements
or derivatives, SPL shall promptly disclose such information to Cantex in
writing.


7.3    Claims. SPL and its Affiliates shall make no claims with respect to the
Cantex Intellectual Property and will have no right thereto. Cantex shall make
no claims with respect to the SPL Intellectual Property, and will have no right
thereto.


7.4    Licenses; Assistance.
 
(a)    In order to perform its obligations under this Agreement, SPL will need
to use the Cantex Intellectual Property. Cantex hereby grants to SPL a limited,
royalty free, terminable, revocable, non-exclusive, non-transferable,
non-sublicensable license to the Cantex Intellectual Property solely as may be
necessary to allow SPL to perform its manufacturing and related obligations
under this Agreement. Such license shall terminate upon the termination of this
Agreement.
(b)    SPL hereby consents, during the term of this Agreement, to Cantex's use
of Heparin for the manufacture and commercialization of the API and the Product.
Such consent terminates upon the termination of this Agreement for any reason;
provided however, that such consent shall remain in effect with respect to
existing API and Product and work in process.
(c)    Throughout the Term, SPL agrees to assist Cantex (at Cantex's expense)
with any testing reasonably requested by Cantex in connection with obtaining
Regulatory Approval of the API or Products from any Regulatory Authority.
7.1    Assignment to Cantex. Regarding Cantex Intellectual Property Rights, SPL
shall assume all rights to employee inventions in accordance with applicable
laws on employee inventions and hereby assigns to Cantex, in advance as of the
Effective Date, title to any and all Cantex Intellectual Property Rights
developed by SPL and its Affiliates, employees and subcontractors. To the extent
that an assignment of the Cantex Intellectual Property Rights should not be
possible under the applicable law, SPL shall assign to Cantex such Cantex
Intellectual Property Rights upon their coming into existence, and Cantex shall
accept such assignment. To the extent that an assignment of Cantex Intellectual
Property Rights should not be possible at all under the applicable law, SPL, in
advance as of the Effective Date, grants to Cantex an exclusive, perpetual,
irrevocable, worldwide, transferable, fully paid-up license, which includes the
right to grant sub-licenses and permit sub-sublicenses, to use and commercialize
such Cantex Intellectual Property Rights in any way. Cantex herewith accepts
such grant of license. The Parties acknowledge and agree that SPL shall be
solely responsible for paying its employees any remuneration due under
applicable law on employee inventions in connection with Cantex Intellectual
Property Rights developed by such employees and SPL Intellectual Property
Rights. Should any such claims for remuneration be directed against Cantex, its
Affiliates and/or sub-


15



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




licensees, Cantex shall immediately notify SPL of such claims, tender the
defense of such claims to SPL and SPL will indemnify Cantex with respect to such
claims as set forth and subject to the limitations set forth in Article X below.
ARTICLE VIII
PUBLICITY; CONFIDENTIALITY
8.1    Publicity. Except as required by Law or the standards of any securities
regulatory authority, including the SEC, NASDAQ and NYSE, SPL and Cantex may not
make any official press release, announcement or other formal publicity relating
to the terms of this Agreement or transactions that are the subject of this
Agreement without first obtaining in each case the prior written consent of
Cantex or SPL, respectively (which consent may not be unreasonably withheld). If
any Party is required to file this Agreement with the SEC or another applicable
securities regulatory authority, such Party must seek confidential treatment for
any provisions of this Agreement that any Party believes would disclose trade
secrets or confidential commercial or financial information and therefore, in
such case, the Parties shall coordinate such filing efforts. Except as required
by Law or the standards of any securities regulatory authority, SPL and Cantex
may not use the name or trademarks of Cantex or SPL, respectively, or any
Representative thereof or any adaptation thereof without the prior written
approval of Cantex or SPL, respectively.
8.2    Confidentiality. The Parties hereby confirm and agree to remain to be
bound by the terms of the Mutual Confidentiality Agreement and attached hereto
as Exhibit C ("Confidentiality Agreement") and notwithstanding any provisions
concerning termination set forth therein, such Confidentiality Agreement shall
remain in effect throughout the Term of this Agreement and shall survive the
termination of this Agreement without limitation.


ARTICLE IX
REPRESENTATIONS AND WARRANTIES
9.1    Representations and Warranties of Cantex. Cantex hereby represents and
warrants to SPL as follows:
(a)    Cantex is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Cantex is duly qualified to do
business and is in good standing in each jurisdiction where its ownership or
leasing of property or the conduct of its business requires it to be so
qualified.
(b)    The execution, delivery, and performance of this Agreement by Cantex has
been duly authorized by all requisite corporate action and does not require any
further action or approval.
(c)    Cantex has the power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.
(d)    The execution, delivery, and performance by Cantex of this Agreement and
its compliance with the provisions of this Agreement does not and shall not
conflict with or result


16



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




in a breach of any of the terms and provisions of or constitute a default under
(i) any other agreement to which it is a party; (ii) the provisions of its
organizational documents; or (iii) any Judgment, writ, or decree of any court or
Governmental Authority entered against it or by which any of its property is
bound.
(e)    Cantex has obtained each consent, approval or authorization of or has
provided any notice, declaration, filing or registration with, any Governmental
or Regulatory Authority required for the execution, delivery and performance of
this Agreement, and the execution, delivery and performance of this Agreement
will not violate any Law, rule or regulation applicable to Cantex .
(f)    This Agreement has been duly executed and delivered and constitutes
Cantex's legal, valid and binding obligation, enforceable against Cantex in
accordance with its terms subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors' rights and to the availability of particular remedies under general
equity principles.
(g)    Cantex will not use in any capacity the services of any persons debarred
or convicted under 21 U.S.C. § 335(a) or 335(b) in connection with the
performance of this Agreement. Cantex does not currently have, and covenants
that it will not hire, as an officer or an employee any person who has been
convicted of a felony under the laws of the United States for conduct relating
to the regulation of any drug product under the Act.
(h)    Cantex shall comply with all Laws, rules and regulations relating to its
activities under this Agreement.
(i)    As of the Effective Date, Cantex is not aware of any third party
Intellectual Property Rights that will be infringed by the manufacture of the
API, and Cantex will promptly inform SPL if it receives notice of any claim or
potential claim relating to infringement or alleged infringement of any third
party Intellectual Property Rights by virtue of the manufacture of API
hereunder;
(j)    Cantex warrants that it has ownership of the Cantex Intellectual Property
described in Article VII.
9.2    Representations and Warranties of SPL. SPL represents and warrants to
Cantex as follows:
(a)    SPL is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware. SPL is duly qualified
to do business and is in good standing in each jurisdiction where its ownership
or leasing of property or the conduct of its business requires it to be so
qualified.
(b)    The execution, delivery and performance by SPL of this Agreement have
been duly authorized by all requisite limited liability company action and does
not require any further action or approval.


17



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(c)    SPL has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder.
(d)    The execution, delivery, and performance by SPL of this Agreement and its
compliance with the provisions of this Agreement does not and shall not conflict
with or result in a breach of any of the terms and provisions of or constitute a
default under (i) any other agreement to which it is a party; (ii) the
provisions of its organizational documents; or (iii) any Judgment, writ, or
decree of any court or Governmental Authority entered against it or by which any
of its property is bound.
(e)    SPL has obtained each consent, approval or authorization of or has filed
each notice, declaration, filing or registration with, any Governmental or
Regulatory Authority required for the execution, delivery and performance of
this Agreement, and the execution, delivery and performance of this Agreement
will not violate any Law, rule or regulation applicable to SPL.
(f)    This Agreement has been duly executed and delivered and constitutes SPL's
legal, valid and binding obligation, enforceable against SPL in accordance with
its terms subject, as to enforcement, to bankruptcy, insolvency, reorganization
and other laws of general applicability relating to or affecting creditors'
rights and to the availability of particular remedies under general equity
principles.
(g)    SPL will not use in any capacity the services of any persons debarred or
convicted under 21 U.S.C. § 335(a) or 335(b) in connection with the manufacture
of the Products. SPL does not currently have, and covenants that it will not
hire, as an officer or an employee any person who has been convicted of a felony
under the laws of the United States for conduct relating to the regulation of
any drug product under the Act.
(h)    SPL shall require that all subcontractors shall comply with all Laws,
rules and regulations relating to its activities under this Agreement.
(i)    As of the Effective Date, SPL is not aware of any third party
Intellectual Property Rights that will be infringed by the manufacture of the
API, and SPL will promptly inform Cantex if it receives notice of any claim or
potential claim relating to infringement or alleged infringement of any third
party Intellectual Property Rights by virtue of the manufacture of API
hereunder;
(j)    SPL will involve in the performance of the manufacturing services
hereunder only those of its employees who have been previously informed in
writing of their obligations under laws applicable to employee inventions to
notify any inventions and/or improvements made in connection with the
performance of the manufacturing services to their respective employer and to
assign any rights to such inventions or improvements to such employer.
(k)    SPL warrants that it has ownership of the SPL Intellectual Property
described in Article VII.


18



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




9.3    Disclaimer of Warranties.
(a)    THE WARRANTIES PROVIDED IN SECTION 9.1 ABOVE ARE THE EXCLUSIVE WARRANTIES
GIVEN BY CANTEX TO SPL WITH RESPECT TO THE MATTERS SET FORTH HEREIN, AND ARE
GIVEN AND ACCEPTED IN LIEU OF ANY AND ALL OTHER WARRANTIES, GUARANTEES,
CONDITIONS AND REPRESENTATIONS, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
(b)    THE WARRANTIES PROVIDED IN SECTION 4.6 AND 9.2 ABOVE ARE THE EXCLUSIVE
WARRANTIES GIVEN BY SPL TO CANTEX WITH RESPECT TO THE MATTERS SET FORTH HEREIN,
AND ARE GIVEN AND ACCEPTED IN LIEU OF ANY AND ALL OTHER WARRANTIES, GUARANTEES,
CONDITIONS AND REPRESENTATIONS, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.
ARTICLE X
INDEMNIFICATION
10.1    Indemnification by SPL . SPL shall indemnify, defend and hold harmless
Cantex and its Affiliates and their respective officers, managers, equity
holders, employees, agents and representatives (each a "Cantex Indemnified
Party") from and against any and all claims, actions, suits, proceedings,
losses, liabilities, damages, penalties, fines, costs and expenses (including,
without limitation, reasonable attorneys' fees) (collectively, "Losses")
incurred, sustained or suffered by such Cantex Indemnified Party by reason of a
Third Party claim arising out of or resulting from:
(a)     any breach by SPL of any of its representations, warranties, covenants,
undertakings or obligations under this Agreement; or
(b)    any negligent or wrongful act or omission or misconduct by SPL or any of
its Affiliates or any of their respective employees, subcontractors,
representatives or agents in connection with the performance of SPL's
obligations under this Agreement; or
(c)    any infringement or alleged infringement or breach of any Intellectual
Property Rights of a Third Party caused by use of the SPL Intellectual Property
Rights by SPL or its subcontractors in the performance of the manufacturing
services hereunder; or
(d)    any recalls, seizures, product liability claims or claims of personal
injury relating to the API or any Product to the extent such claim is based
(i) on SPL's negligence or intentional wrongdoing in manufacturing the API or in
performing any other obligations under this Agreement, or (ii) on the breach of
any of SPL's warranties under Section 4.6 or Section 9.2 hereunder;


19



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




provided, however, that SPL shall not be required to indemnify any Cantex
Indemnified Party with respect to any such Losses to the extent that Cantex is
obligated to indemnify SPL under Section 10.2.
10.2    Indemnification by Cantex . Cantex shall indemnify, defend and hold
harmless SPL and its Affiliates and their respective officers, managers, equity
holders, employees, agents and representatives (each a "SPL Indemnified Party")
from and against any and all Losses incurred, sustained or suffered by such SPL
Indemnified Party by reason of a Third Party claim arising out of or resulting
from:
(a)    any breach by Cantex of any of its representations, warranties,
covenants, undertakings or obligations under this Agreement; or
(b)    any negligent or wrongful act or omission or misconduct by Cantex or any
of its employees, subcontractors, representatives or agents in connection with
the performance of their obligations under this Agreement; or
(c)    any recalls, seizures, product liability claims or claims of personal
injury or property damage arising from the manufacture, packaging (including
labeling), use, sale or distribution of any Products by Cantex or any of its
employees, subcontractors, representatives, customers or agents;
(d)    any infringement or alleged infringement or breach of any Intellectual
Property Rights of a Third Party caused by use of Cantex Intellectual Property
Rights.
provided, however, that Cantex shall not be required to indemnify any SPL
Indemnified Party with respect to any such Losses to the extent that SPL is
obligated to indemnify Cantex under Section 10.1.
10.3    Procedure for Indemnification. Each Party seeking to be reimbursed,
indemnified, defended, and/or held harmless under Sections 10.1 or 10.2 (each,
an "Indemnitee") shall provide the Party obligated to indemnify such Indemnitee
(the "Indemnitor") with prompt, written notice of any claim, suit, demand, or
other action for which such Indemnitee seeks to be reimbursed, indemnified,
defended, and/or held harmless (each, a "Claim"), which notice shall include a
reasonable identification of the alleged facts giving rise to such Claim. The
failure to give such notice shall not relieve the Indemnitor from any liability
that it may have to Indemnitee, except to the extent that the Indemnitor's
ability to defend such claim or suit is materially prejudiced by such failure to
give notice. Each Indemnitee shall have the right to participate in the defense
of any Claim for which Indemnitee seeks to be reimbursed, indemnified, defended,
or held harmless, by using attorneys of such Indemnitee's choice, at such
Indemnitee's expense. The Indemnitor shall not enter into any settlement
agreement, which would materially adversely affect the rights or obligations of
the Indemnitee under this Agreement without the Indemnitee's prior written
consent.
10.4    Offset of Insurance Proceeds. Any indemnification hereunder shall be
made net of any insurance proceeds recovered by the Indemnitee; provided, that,
if, following the payment


20



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




to the Indemnitee of any amount under Article X, such Indemnitee recovers any
insurance proceeds in respect of the claim for which such indemnification
payment was made, such Indemnitee shall promptly pay an amount equal to the
amount of such insurance proceeds (but not exceeding the amount of such
indemnification payment from the Indemnitee) to the Indemnitor.
10.5    Required Insurance. Without limiting their obligations hereunder, both
Parties shall maintain at their individual sole expense, commencing with the
Effective Date and continuing throughout the Term and any renewals thereof,
sufficient insurance coverage to satisfy their obligations hereunder. Without
derogating from the foregoing, this shall include, at minimum, the following
insurance: (a) commercial general liability insurance, including broad form
contractual liability and personal injury coverage, with limits of not less than
[*] per occurrence and [*] annual aggregate, general liability umbrella with a
coverage limit of not less than [*]; (b) product liability insurance with a
coverage limit of not less than [*] per occurrence and [*] annual aggregate. The
required limits for general liability and product liability may be satisfied
through a combination of primary and umbrella coverage. In the event that the
Product is approved by the FDA and is commercialized, Cantex shall obtain
customary product liability coverage to mitigate the additional risk of
commercial distribution. Both Parties agree to provide 60 days' notice of
cancellation or non-renewal of required insurance. Prior to the performance of
any activities under this Agreement, each Party shall provide the other with a
certificate of insurance evidencing its respective insurance coverage.
10.6    Limitation of Liability. EXCEPT WITH RESPECT TO (A) EACH PARTY'S
INDEMNIFICATION OBLIGATIONS PURSUANT TO ARTICLE X, (B) A BREACH OF SPL's
OBLIGATIONS UNDER SECTION 2.8, (C) A BREACH OF CANTEX'S OBLIGATIONS UNDER
SECTION 2.9 AND (D) A BREACH OF THE CONFIDENTIALITY OBLIGATIONS UNDER
ARTICLE VIII, NEITHER PARTY SHALL BE LIABLE WITH RESPECT TO ANY CLAIM RELATED TO
THIS AGREEMENT FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR INDIRECT DAMAGES,
INCLUDING ANY LOSS OF INCOME, LOSS OF PROFITS, COSTS OF SUBSTITUTION, COSTS OF
COVER EXCEPT AS SET FORTH IN SECTION 4.8 OR INCREASED CAPITAL COSTS, REGARDLESS
OF THE FORM OR NATURE OF ACTION, WHETHER IN CONTRACT, BREACH OF WARRANTY, STRICT
LIABILITY, EQUITY, INDEMNITY, NEGLIGENCE, INTENTIONAL CONDUCT, TORT OR
OTHERWISE, EVEN IF SUCH DAMAGES WERE FORESEEABLE OR IF THE PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
ARTICLE XI
TERM AND TERMINATION
11.1    Term. This Agreement shall commence on the Effective Date and, unless
earlier terminated in accordance with the terms and conditions of this
Agreement, shall continue in effect for [*].


21



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




11.2    Grounds for Termination.
(a)    Termination by SPL. This Agreement may be terminated by SPL:
(i)    Cantex has breached any of its material obligations under this Agreement,
provided however, that termination with respect to those breaches that are
capable of being cured shall be subject to a cure period of ninety (90) days of
written notice of the breach provided by SPL, and provided further, if a breach
capable of being cured by Cantex is not curable within ninety (90) days, this
Agreement shall remain in effect and shall not terminate as long as Cantex is
diligently curing such breach as expeditiously as possible but not in excess of
120 days. Notwithstanding the foregoing, if a termination under this
Section 11.2(a)(i) is in dispute by Cantex, then the cure period shall be
extended during the resolution period of such dispute and if Cantex cures the
breach during such period, the Agreement shall not terminate and SPL's
obligations under Section 2.8 (in addition to its other obligations hereunder)
shall remain in effect. Provided, however, in no event shall such cure period
extend to beyond one hundred eighty (180) days from such notice.
(ii)    upon forty-five (45) days' written notice if Cantex has breached a
payment obligation under this Agreement, which is not then in dispute, and has
not cured such breach within such forty-five (45) day period; or
(iii)    upon forty-five (45) days written notice if (i) Cantex has not received
FDA approval for the marketing and sale of any Product incorporating the API
within [*] of the date of this Agreement and Cantex is Not Pursuing (as defined
below) further any FDA approval for a Product or (ii) Cantex and its successors
have abandoned (i.e., have determined to no longer sell) an approved Product.
For purposes of this Section 11.2(a)(iii), "Not Pursuing" means a lack of
activity by Cantex with FDA in the [*] prior to SPL's written notice to Cantex
under this Section 11.2(a)(iii) respect to Product approval; provided however,
that inactivity that is a result of waiting for an applicable response from FDA
or other delay not caused by Cantex shall not be counted for purposes of the
determining the [*].
(b)    Termination by Cantex . This Agreement may be terminated by Cantex in the
event that:
(i)    SPL has breached any of its material obligations under this Agreement,
provided however, that termination with respect to those breaches that are
capable of being cured shall be subject to a cure period of ninety (90) days of
written notice of the breach provided by Cantex, and provided further, if a
breach capable of being cured by SPL is not curable within ninety (90) days,
this Agreement shall remain in effect and shall not terminate as long as SPL is
diligently curing such breach as expeditiously as possible but not in excess of
one hundred twenty (120) days;
(ii)    upon at least ninety (90) days' prior written notice to SPL, if the FDA
withdraws Regulatory Approval or fails to grant Regulatory Approval for the
Product when reasonably expected or Cantex reasonably believes that the FDA will
take (or, as context requires, fail to take) any such action or if Cantex
reasonably believes that clinical data or other indicators


22



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




will have an adverse impact on the commercial viability of the Product, provided
that Cantex shall provide ninety (90) days' prior written notice to SPL; or
(iii)    upon at least forty-five (45) days' written notice if SPL determines
not to undertake a Facility Expansion prior to FDA approval as described in
Section 2.3.
(c)    Termination for Insolvency. Either Party may terminate this Agreement
immediately in the event that the other Party becomes the subject of a voluntary
or involuntary proceeding relating to insolvency, receivership, liquidation, or
composition for the benefit of creditors.
(d)    Termination Due to Force Majeure. Cantex may terminate this Agreement
upon written notice to SPL in the event that an Event of Force Majeure prevents
SPL from performing its obligations under this Agreement for a period of one
hundred eighty (180) days or is reasonably expected to be prevented from
performing its obligations hereunder for a period of at least one hundred eighty
(180) days. SPL may terminate this Agreement upon written notice to Cantex in
the event that an Event of Force Majeure prevents Cantex from performing its
obligations under this Agreement for a period of one hundred eighty (180) days
or is reasonably expected to be prevented from performing its obligations under
this Agreement for a period of at least one hundred eighty 180 days.
(a)    Termination and Cure of Material Breach. Notwithstanding the provisions
of Section 11.1(b)(i) or (ii) or Section 11.2(b)(i), if either Party asserts
(the "Nonbreaching Party") that the other Party (the "Breaching Party") is in
material breach of this Agreement, and the Breaching Party disputes either that
it is in breach or that the breach is material, the Breaching Party may submit
the relevant issue(s) of breach or material to Dispute Resolution and binding
arbitration pursuant to Section 12.3 of this Agreement by providing written
notice thereof to the Nonbreaching Party. If the Arbitrator determines that a
material breach has occurred, the Breaching Party shall have an additional
period of sixty (60) days from the date of the Arbitrator's determination to
cure such material breach before termination is effective; provided, however, if
the breach is a failure to make payment, the Breaching Party shall have ten
(10) days from the Arbitrator's payment to cure such breach. Neither Party may
suspend performance under this Agreement while a matter is pending before the
Arbitrator or is subject to Dispute Resolution. However, in the event of a
payment dispute, Cantex shall pay to SPL in accordance with this Agreement all
amounts that are not in dispute. The date that the material breach by Cantex or
SPL occurred will be determined by the Arbitrator.
11.3    Effects of Termination.
(a)    Rights and Obligations. Upon the termination of this Agreement for any
reason whatsoever all further rights and obligations of the Parties shall cease,
except that the Parties shall not be relieved of: (i) any obligations accruing
before the effective date of termination or (ii) any other obligation hereunder
which survives termination pursuant to the express provisions of this Agreement.


23



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




(b)    Work in Process. Upon termination, and provided that SPL is not in
material breach with respect to such purchase order, Cantex shall be obligated
to purchase the API subject to an effective purchase order pursuant to terms set
forth in this Agreement or pay the reasonable and documented Raw Material Costs
(excluding the raw material costs associated with the production of [*] to the
extent that SPL can use such [*] for other customers or products) incurred by
SPL in preparing to fulfill such API order (if such amount is lower) if such Raw
Material Costs have been incurred, but production has not yet commenced.
(c)    Confidential Information. In any event of expiration or termination of
this Agreement, any Confidential Information, documentation and possible
reproductions as well as tools and other means provided or disclosed by the
disclosing Party to the other Party and all copies thereof (in whatever form),
shall be immediately returned to the disclosing Party or, upon the disclosing
Party's request, destroyed and destruction certified to the Disclosing Party,
except for a single copy of such Confidential Information or other documentation
which may be retained for the other Party's legal records, provided that such
copy shall be subject to the confidentiality, non-use and nondisclosure
obligations under Article VIII hereof.
(d)    Transition of Manufacturing. Upon termination of this Agreement, SPL
shall provide such cooperation as reasonably requested by Cantex to transfer and
transition the manufacturing of the API to a Third Party manufacturer. SPL's
transition obligation shall not include any obligation to provide SPL
Intellectual Property Rights to a Third Party. Thus, any transition services and
technology transfer shall be limited to Cantex Intellectual Property Rights. SPL
shall not be entitled payment with respect to such transition services, in the
case of a termination by Cantex upon material breach by SPL or upon insolvency
of SPL. SPL shall be entitled to commercially reasonable payments with respect
to transition services in a termination by SPL or Cantex as a result of an event
of Force Majeure. SPL shall be entitled to twice its normal charges for
transition services provided in the material breach or insolvency of Cantex; and
provided further, if Cantex is delinquent in payments to SPL, SPL shall not be
required to commence or continue providing transition services unless Cantex
pays SPL all amounts in arrears and remains current in payments to SPL.
Provided, if after a Force Majeure event preventing the performance of SPL,
Cantex reengages SPL to supply API as described in Section 2.8(b)(iii) above,
SPL shall credit transition payments made to SPL by Cantex.
(e)    Survival. Termination or expiration of this Agreement shall not affect
the rights and obligations that may have accrued to either Party under this
Agreement prior to the date of termination or expiration, or that, by their
terms, expressly survive termination, including, without limitation Article I,
Section 2.8, Section 2.10, Section 3.2, Section 4.3 (if API continues to be
stored by SPL), the last sentence of Section 4.5, Sections 4.6, 4.7, 4.8,
Article V, Section 6.2 (concerning record retention), Article VII, Article VIII,
Section 9.3, Article X, Section 11.3, Article XII, the Confidentiality Agreement
and Sections 7.4.1, 7.5.1, 8.4.5 and 8.5 of the Quality Agreement.




24



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




ARTICLE XII
MISCELLANEOUS
12.1    Force Majeure. No Party shall be responsible to the other under this
Agreement for failure or delay in performing any obligations under this
Agreement, other than payment obligations, due to factors beyond its reasonable
control, including but not limited to war, terrorism, sabotage, revolution, riot
or civil commotion, strikes, lock-outs, regulatory changes, changes in capital
markets, intervention or failure of the government, failure of raw material
supply, including that caused by animal disease, including the significant lack
of availability or scarcity of animal or porcine mucosa, failure of supplies of
power or fuel, prohibitions against imports or exports of Products or raw
materials used for the Products, explosion, sabotage, fire, flood, natural
disaster or act of God (each such factor, an "Event of Force Majeure"). Upon the
occurrence of an Event of Force Majeure, the Party failing or delaying
performance shall (a) promptly notify the other Party in writing, setting forth
the nature of the occurrence, its expected duration, and how that Party's
performance is affected, (b) use Commercially Reasonable Efforts to avoid,
rectify or remove the Event of Force Majeure. Any Party subject to an Event of
Force Majeure shall resume performing its obligations under this Agreement as
soon as practicable following resolution of the Event of Force Majeure. Except
as otherwise provided herein, if an Event of Force Majeure occurs, the affected
Party shall be excused from performing and the time for performance shall be
extended as long as that Party is unable to perform as a result of the Event of
Force Majeure.
12.2    Governing Law. The Agreement shall be governed under the law of the
State of New York, without regard to its principles of conflicts of laws.
12.3    Dispute Resolution.
(a)    In the event of any dispute, controversy or claim arising out of,
relating to or in connection with any provision of this Agreement or the rights
or obligations of the Parties hereunder (a "Dispute"), the Parties will use good
faith efforts to resolve such Dispute amicably between themselves as
contemplated herein before initiating legal proceedings with respect to such
Dispute. Either Party may initiate such informal dispute resolution by sending
written notice to the other Party setting forth in reasonable detail the nature
of the dispute (the "Dispute Notice"). Within thirty (30) days after delivery of
such Dispute Notice, senior representatives of each Party with authority to
resolve such matter shall meet to negotiate in good faith a resolution to the
Dispute. Any specific discussions and correspondence among the representatives
of the Parties taking place for purposes of any negotiations or mediation
hereunder shall be treated as Confidential Information developed for purposes of
settlement, shall be exempt from discovery and production and shall not be
admissible in any lawsuit without the concurrence of all Parties. However, any
documents identified in, or provided with, such communications, which are not
prepared for purposes of such negotiations or mediation are not so exempted and
may, if otherwise admissible, be admitted in evidence in any arbitration or
lawsuit.
(b)    Arbitration. If a dispute cannot be resolved by the Parties within the
timeframe as set forth in Section 12.3(a) above, which time may be extended by
mutual consent of both Parties, then the dispute shall be determined by binding
arbitration in accordance with the arbitration rules of the American Arbitration
Association ("Rules") in force when the notice of


25



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




arbitration is submitted in accordance with these Rules. The arbitration shall
be conducted in New York, New York, by a single arbitrator having relevant
industry experience and knowledge. The arbitration proceedings shall be
conducted in English. The Arbitrator shall not be empowered to award damages in
excess of those permitted under the Agreement. The use of any alternative
dispute resolution procedure will not be construed, under the doctrine of
laches, waiver, or estoppel, to adversely affect the rights of either Party.
Judgment on the arbitration award may be entered in any court of competent
jurisdiction. The prevailing Party in any dispute arising out of or relating to
this Agreement shall be entitled to reasonable attorneys' and arbitrators' fees
and costs. All information relating to a dispute and subsequent mediation and/or
arbitration hereunder shall be treated as Confidential Information.
(c)    If there is a dispute under this Agreement, the Parties shall continue to
fulfill their respective obligations under this Agreement unless specified
otherwise in this Agreement.
(d)    Notwithstanding the foregoing, the provisions of this paragraph will not
limit or delay in any way either Party's right to seek preliminary injunctive or
other equitable relief from any court having jurisdiction, whether or not such
Party has pursued informal resolution or arbitration in accordance with this
paragraph.
12.4    Assignment.
(a)    Assignment. No Party may assign any of its rights or delegate any
performance under this Agreement, without the prior written consent of the
non-assigning Party, which shall not be unreasonably withheld. An event which
results in a Change of Control of a Party shall not be deemed to be an
assignment for purposes of this provision, and no rights shall arise upon a
Change of Control except as set forth herein.
(b)    Assignment without Consent. Any purported assignment in contravention of
Section 12.4(a) shall, at the option of the non-assigning Party, (i) be null and
void and of no effect or (ii) terminate this Agreement. If the non-assigning
Party elects to terminate this Agreement, the termination is effective as of the
assignment's occurrence. Any termination is without prejudice to the
non-assigning Party's claim for damages.
(c)    Assignment with Consent. With respect to any assignment in compliance
with Section 12.4, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the Parties.
12.5    Amendment; Approvals. Except as expressly provided herein, this
Agreement may not be amended except by an instrument in writing referencing this
Agreement and signed on behalf of both Parties. To be deemed effective pursuant
to this Agreement, all approvals required hereunder shall be in writing.
12.6    Waivers. No term or provision of this Agreement shall be considered
waived by either Party hereto, and no breach consented to by either Party
hereto, unless such waiver or consent is in writing signed on behalf of the
Party against whom the waiver or consent is asserted. No consent to or waiver of
a breach by either Party hereto, whether express or implied, shall


26



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




constitute a consent to, waiver of, or excuse for any other, different or
subsequent breach by such Party.
12.7    Construction. This Agreement is being entered into by and among
competent and sophisticated parties who are experienced in business matters and
represented by counsel and other advisors, and have been reviewed by the Parties
and their counsel and advisors. Therefore, any ambiguous language in this
Agreement will not be construed against any particular Party as the drafter of
the language.
12.8    Notices.
(a)    All notices and other communications hereunder shall be in writing and
shall be sent to the respective Parties at the following addresses:
If to Cantex:
Cantex Pharmaceuticals, Inc.
1792 Bell Tower Lane, Weston, FL 33326
Attn: Stephen Marcus, President


with a copy to (which shall not constitute notice)


Greenberg Traurig LLP
3333 Piedmont Road, Suite 2500
Atlanta, GA 30305
Attn: Wayne H. Elowe, Esq.


and


If to SPL:


Scientific Protein Laboratories LLC
700 East Main Street
P.O. Box 158
Waunakee, WI 53597
Attn: President/CEO


with a copy to (but which shall not constitute notice):
Reinhart Boerner Van Deuren s.c.
1000 North Water Street
Milwaukee, WI 53202
Attn: Lawrence Burnett, Esq.


(b)    All notices shall be deemed received: (i) if given by hand, immediately,
(ii) if given by certified mail, three (3) business days after posting, (iii) if
given by overnight courier service,


27



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




the next business day in the jurisdiction of the recipient, or (iv) if given by
facsimile or electronic mail, upon confirmed receipt thereof by the recipient.
Any Party may, by notice given in accordance with Section 12.8 of the Agreement
to the other Party, designate another address or Person for receipt of notices
hereunder.
12.9    Independent Contractor. In making and performing this Agreement, the
Parties hereto are acting and shall act as independent contractors. Neither
Party is, nor shall be deemed to be, an agent, legal representative, joint
venturer or partner of the other Party for any purpose. Except as expressly
permitted hereunder or with the prior written consent of the other Party,
neither Party shall be entitled to (a) enter into any contracts in the name of
or on behalf of the other Party, (b) pledge the credit of the other Party in any
way or hold itself out as having authority to do so or (c) make commitments or
incur any charges or expenses for or in the name of the other Party.
12.10    Severability. Wherever possible, each provision of this Agreement shall
be interpreted in a manner as to be effective and valid under applicable Law.
If, however, any provision of this Agreement, or portion thereof, is prohibited
by Law or found invalid under any Law, only such provision or portion thereof
shall be ineffective, without in any manner invalidating or affecting the
remaining provisions of this Agreement or valid portions of such provision,
which are hereby deemed severable.
12.11    Section Headings. All personal pronouns used in this Agreement, whether
used in the masculine, feminine, or neuter gender, shall include all other
genders, and the singular shall include the plural and vice versa. Titles of
articles, sections and subsections are for convenience only and neither limit
nor amplify the provisions of this Agreement. The use herein of the word
"including," then following any general statement, term, or matter, shall not be
construed to limit such statement, term, or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such words as "without
limitation," or "but not limited to," or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term, or matter.
12.12    Supersession of Prior Agreements. This Agreement supersedes all prior
agreements between the Parties. Upon execution of this Agreement, the Prior
Agreement is hereby terminated and of no further force or effect.
12.13    Further Assurances. Each Party hereto agrees to do all acts and things
and to make, execute and deliver such written instruments, as shall from time to
time be reasonably required to carry out the terms and provisions of this
Agreement.
12.14    Entire Agreement. Except where any other document (whether dated prior
to or contemporaneously with this Agreement) expressly refers to this Agreement,
this Agreement and the exhibits attached hereto constitute the entire
understanding between the Parties with respect to the subject matter hereof and
shall supersede any prior agreements, whether written or oral, arrangements or
understandings, between the Parties relating to the subject matter hereof.


28



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




12.15    Counterparts. The Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. Signatures delivered by facsimile or by
e-mail in portable document format (PDF) shall be binding for all purposes
hereof.
[Remainder of Page Intentionally Left Blank]


29



--------------------------------------------------------------------------------

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement
effective as of the Effective Date.
CANTEX PHARMACEUTICALS , INC.




By: /s/ Stephen G. Marcus                      
Name: Stephen G. Marcus                       
Title: President & CEO                            




SCIENTIFIC PROTEIN LABORATORIES LLC




By: /s/ Yan Wang                                          
      Yan Wang, PhD.
      President







30



--------------------------------------------------------------------------------


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.






EXHIBIT A
Specifications
Attached at the end of EXHIBIT B.






    



--------------------------------------------------------------------------------


[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.




EXHIBIT B
Quality Agreement
[*]




    

